Action for a declaratory judgment. Order denying defendant’s motion to dismiss the complaint under rules 106 and 107 of the Rules of Civil Practice affirmed, with ten dollars costs and disbursements. A novel question is presented by the pleadings. We think the question should be presented on a record after trial, rather than by a motion. We hold that the plaintiff has a right to trial, expressing no opinion on the merits. The defendant may answer within ten days from the entry of the order herein. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur. [See ante, p. 734.]